OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

            OFF8CIAL ®ySIMES,S:"                                               '*-•-•   .u'.^u^-... *




            STATE OF TEXAS.* ojjfij'
            PEMALTY FOR <•'* ]- 'g "                       0 2 1M
3/4/2015 PRIVATE USE g.f» gS • hmwwmhwc                    0004279596       MAR06         -•-
                                                                                          2015
SMITH, WILLIAM DENON TrVGt. No. .1 P^ls^CWfl1)0FROM zWF?-r82jg551-01
This is to advise that the Court has denied without written order the application for
writ of habeas corpus on the findings ,of thV trial'court without a hearing.
                                                                     Abel Acosta, Clerk

                              WILLIAM DENON SMITH
                                          f-TDC# 1928399

                                                                 Vp&